COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
RANCHOS REAL
  DEVELOPERS, INC.,
 
                            Appellant,
 
v.
 
THE COUNTY OF EL PASO,
  CATALINA DEVELOPMENT, INC., AND DAVID ESCOBAR, TRUSTEE,
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-04-00014-CV
 
Appeal from the
 
171st District Court
 
of El Paso County, Texas
 
(TC#2003-5550)




 
MEMORANDUM OPINION ON ORDER
 
On April 22, 2004, we granted Appellees= Motion to Require Security, and ordered that within thirty
days Appellant must either:  (1) execute
and file with the trial court clerk a bond to Appellees,
with two or more good and sufficient sureties, to be approved by the trial
court clerk, in the amount of $320,000, conditioned that Appellant will abide
our decision in the appeal and will pay all sums of money and costs that may be
adjudged against it in the event the temporary injunction was properly denied
by the trial court; or (2) deposit cash in lieu of the bond into the registry
of the trial court.




On May 13, 2004, Appellees
filed an Unopposed Motion to Clarify Order  Requiring Security.  On the same day, they filed a Motion for
Expedited Consideration of Motion to Clarify Order Requiring Security.  This second motion is opposed by Appellant.
Generally, this Court will not hear
or determine a motion until ten days after the motion was filed.  See Tex.
R. App. P. 10.3(a).  We may, however, hear and determine an
unopposed motion before ten days have expired. 
See Tex. R. App. P.
10.3(a)(2).
It is therefore ordered that Appellees= Unopposed Motion to Clarify Order Requiring Security is
granted.  Our April 22, 2004 order is
clarified to make clear that if security is not posted within thirty days of
the date of that order, the stay will be deemed lifted.  
It is further ordered that Appellees= Motion for Expedited Consideration of Motion to Clarify
Order Requiring Security is denied as moot.
 
SUSAN
LARSEN, Justice
May 20, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.